                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION


WENDY D. YOHN,                              )
                                            )
                      Plaintiff,            )
                                            )
vs.                                         )      Case No. 19-00426-CV-W-ODS
                                            )
16TH CIRCUIT COURT OF                       )
JACKSON COUNTY, MO,                         )
                                            )
                      Defendant.            )

   ORDER(1) DENYING APPLICATION FOR LEAVE TO FILE ACTION WITHOUT
   PAYMENT OF FEES, (2) DENYING MOTION TO AMEND, AND (3) DISMISSING
                      MATTER WITHOUT PREJUDICE
       Pending are Plaintiff’s Application for Leave to File Action Without Payment of
Fees (Doc. #1) and Plaintiff’s Motion to Amend Complaint (Doc. #3). For the following
reasons, Plaintiff’s motions are denied, and this matter is dismissed.
       By moving to proceed in forma pauperis, Plaintiff subjects her complaint to
review under the standards set by 28 U.S.C. § 1915(e)(2)(B). Assuming for the sake of
argument that Plaintiff qualifies by economic status, the Court must review the
complaint to ensure it is not frivolous, malicious, fails to state a claim upon which relief
can be granted, or seeks monetary relief against a defendant immune from relief. 28
U.S.C. § 1915(e)(2)(B). The Court must also review the complaint to confirm it has
jurisdiction because federal courts are courts of limited jurisdiction. Ark. Blue Cross &
Blue Shield v. Little Rock Cardiology Clinic, P.A., 551 F.3d 812, 816 (8th Cir. 2009). In
reviewing a pro se complaint under section 1915(e)(2)(B), the Court must give the
complaint the benefit of liberal construction. Haines v. Kerner, 404 U.S. 519, 520
(1972).
       Plaintiff’s proposed complaint names the Circuit Court of Jackson County as
Defendant. Doc. #1-1. In stating the basis for the Court’s jurisdiction, Plaintiff checked
the box indicating the suit involves a federal question, and states, “judicial review.” Id.
Plaintiff alleges Jackson County Circuit Court judges lack proper credentials, have
received political contributions, and denied the rights of children to be heard in cases
against their fathers. Doc. #1-2, at 1. Plaintiff asks this Court to release the individuals
convicted by Jackson County Circuit Court judges and expunge their records because
they were “wrongfully convicted by a fraud.” Id. She also argues “the judicial
commission should represent the county demographically more to female and
racially/ethnically diverse as is our county.” Id. at 6-7. Finally, Plaintiff argues voters
should know “who has influenced the hiring decisions of the committee.” Id.
       Also pending is Plaintiff’s motion to amend her complaint. Doc. #3. Therein, she
contends the governor needs to reinstate his judicial selection process and provide
Judge Stockdale with protection until law and order is restored within the Independence,
Missouri Police Department. Doc. #3. Courts may deny motions to amend when there
“are compelling reasons such as ... futility of the amendment.” Reuter v. Jax Ltd., 711
F.3d 918, 922 (8th Cir.2013). Claims that are frivolous are futile. Id.; See Fed. R. Civ.
P. 12(b)(6) (failure to state a claim upon which relief can be granted). Plaintiff cites no
legal basis or authority for her proposed amendments, and the Court is aware of none.
Therefore, her proposed amendment is futile. For this reason, Plaintiff’s motion to
amend is denied.
       The Court finds Plaintiff’s case must be dismissed as frivolous and because it
fails to state a claim. To the extent Plaintiff is attempting to appeal decisions issued by
the Circuit Court of Jackson County, Missouri, this Court does not have jurisdiction to
hear those claims. See Postma v. First Fed. Sav. & Loan, 74 F.3d 160, 162 (8th Cir.
1996) (stating federal courts “lack subject matter jurisdiction to engage in appellate
review of state court decisions”). Plaintiff’s Complaint identifies federal question as the
basis of the Court’s jurisdiction. But Plaintiff fails to identify any federal (or other)
authority to support her claim, and the Court is aware of none. Doc. #1-1, at 3.
Therefore, Plaintiff’s application for leave to proceed with her lawsuit without payment of
fees must be denied. The Court denies Plaintiff’s motions and dismisses this matter.
       The Clerk of the Court is directed to mail a copy of this order via certified mail,
return receipt requested, and regular U.S. mail, postage prepaid, to the following:
              Wendy D. Yohn
              General Delivery
              Independence, Missouri 64050


                                               2
IT IS SO ORDERED.

                          /s/ Ortrie D. Smith
DATE: July 15, 2019       ORTRIE D. SMITH, SENIOR JUDGE
                          UNITED STATES DISTRICT COURT




                      3
